282 F.2d 898
John D. DUNCAN, Plaintiff, Appellant,v.Curtis M. PAYSON et al., Defendants, Appellees.
No. 5687.
United States Court of Appeals First Circuit.
October 18, 1960.

Appeal from the United States District Court for the District of Maine; Edward Thaxter Gignoux, Judge.
Before WOODBURY, Chief Judge, and HARTIGAN and ALDRICH, Circuit Judges.
John D. Duncan, pro se, on brief for appellant.
Roger A. Putnam, Portland, on brief for appellees.
PER CURIAM.


1
The order of the District Court is affirmed.